Appeal by employer and insurance carrier from an award of compensation for reduced earnings based upon the partial disability of claimant. Claimant is a woman 70 years of age employed as a glove fitter. It is without dispute that in November, 1951 she suffered an industrial accident by tripping over a stepladder on the employer’s premises, with resulting injuries. Disability compensation was paid to her for temporary total disability while she was unable to work at all. When she returned to work she did not work a full week, usually taking off one day in the middle of the week. The only contention of appellants is that her partial disability and consequential reduced earnings are due to the natural infirmities of age, and not to the accident. The board has determined that “ The claimant has causally related partial disability with a 75 per cent earning capacity ” and made an award for reduced earnings of $4.29 per week. The evidence is adequate to permit such a factual finding. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Zeller and Gibson, JJ.